Citation Nr: 1449800	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-23 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial increased rating for anxiety disorder with PTSD features, currently rated as 50 percent disabling.

2. Entitlement to an initial compensable rating for a fungal foot infection. 

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

4. Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

5. Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

6. Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

7. Entitlement to service connection for retinopathy. 

8. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1968 to December 1970 and was the recipient of a Purple Heart Award. 

These matters come before the Board on appeal from a February 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois. In that decision, service connection for anxiety disorder with PTSD features was granted and assigned a 50 percent rating and service connection for a fungal foot infection was granted and assigned a noncompensable rating.  Service connection was denied for hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy and the heart disability or cardiomyopathy (claimed as cardiovascular) was denied.  The heart disability was granted in March 2011 as service connection for coronary artery disease; this disability is no longer on appeal. 

The issue of an increased rating for diabetes mellitus has been raised by an April 2014 report of general information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issues of an increased rating for: an initial increased rating for anxiety disorder with PTSD features; an initial compensable rating for a fungal foot infection; service connection for peripheral neuropathy of the bilateral upper and lower extremities; service connection for retinopathy and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The evidence is at least in equipoise as to whether hypertension is related to service-connected PTSD and diabetes mellitus. 


CONCLUSION OF LAW

The criteria for the establishment of hypertension have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a),(b); see Allen v. Brown, 7 Vet. App. 439 (1995). 

A present disability of hypertension has been established, showing the Veteran has hypertension since at least 1985 (2013) (see January 1985 Agent Orange Examination). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran has claimed that his hypertension was caused or aggravated by his service-connected psychiatric disability (see May 2006 claim). Meanwhile, during the pendency of this claim, service connection for coronary artery disease was granted in March 2011 and diabetes mellitus was granted in August 2011. The October 2007 VA examination report stated that the hypertension was essential, meaning without an identifiable cause; the examiner also noted that the Veteran had several well-known risk factors for hypertension including obesity, tobacco abuse and alcohol abuse.  March 2011 and April 2014 VA examination reports stated that because the hypertension was diagnosed before the diabetes mellitus, there was essentially no nexus between those disabilities. No opinion regarding the coronary artery disease and hypertension has been given. 

The Board finds that hypertension was caused by service-connected PTSD and related alcohol abuse; the August 2011 VA examination report notes that his PTSD, alcohol dependence and his generalized anxiety disorder were intertwined. 38 C.F.R. § 3.310(a). Service connection for a disease or disability caused by alcohol abuse is permissible in the circumstance where alcoholism was caused by service connected PTSD, and the alcoholism caused or aggravated another disability. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death). 

As a result, the second and third elements of service connection are fulfilled. Shedden, 381 F.3d at 1167. Resolving reasonable doubt in the Veteran's favor, service connection hypertension is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for hypertension is granted. 


REMAND

In June 2009, VA received Social Security Administration (SSA) records showing that the Veteran had been denied benefits.  In an August 2011 VA examination report, it was noted that that his unemployment since 2008 was initially due to nonservice-connected back problems and that he was receiving SSA benefits due to this problem as well.  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal. See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010). Efforts to obtain records in the custody of a Federal entity must continue until the records are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 38 U.S.C.A. § 5103A(b)(3) (West 2002). As it is not reasonably certain that additional SSA records are unavailable or that the records are unrelated to the issues on appeal, updated SSA records should be requested. 

Additionally, updated VA treatment records should be provided. See 38 C.F.R. § 3.159(c)(2) (2014).

As there are several references to an attempt at VA vocational rehabilitation throughout the file (see February 2009 communication from the Veteran to SSA as well as October 2008 and January 2009 VA psychiatry records), to include one January 2009 letter from VA vocational rehabilitation to the Veteran.  The vocational rehabilitation file should be reviewed and associated with the claims file. Moore v. Gober, 10 Vet. App. 436, 440 (1997)

In April 2011, VA treatment records reference the fact that his treating VA doctor wrote a letter regarding the Veteran's ability to work. This letter should be requested and associated with the file. 38 C.F.R. § 3.159(c)(2). 

As the last VA examination for the Veteran's service-connected psychiatric disabilities was in 2011, a new examination is requested. 38 C.F.R. § 3.159(c)(4). 

Also, a VA skin examination is requested that focuses only on the feet and nails and provides a percentage of the body that fungal skin infection and onychomycosis covers, as well as the type of medications he has been given from May 2006 onward to treat this problem.

Finally, after the above development is completed, an updated opinion as to the Veteran's ability to obtain and maintain substantially gainful employment in light of all of his service-connected disabilities is requested. Id. 

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records with the file; the last records appear to be from September 2014. If unavailable, notify the Veteran and place documentation in the file.

2. Request the April 2011 letter referenced in VA records from the Veteran's treating doctor addressing his ability to work.  If unavailable, notify the Veteran and place documentation in the file.

3. Associate all SSA records with the file dated after the initial May 2009 disability determination where the Veteran was determined not to be disabled. If unavailable, notify the Veteran and place documentation in the file.

4. Associate the Veteran's vocational rehabilitation file and associated records with the claims file. If unavailable, notify the Veteran and place documentation in the file.

5. Schedule the Veteran for a new VA examination to determine the current severity of his service-connected anxiety disorder with PTSD features. The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination. A notation to the effect that a records review took place should be included in the report. All necessary testing should be conducted. 

The examiner is requested to determine: 

	all current manifestations associated with the Veteran's service-connected psychiatric disability and to comment on their severity;

	the degree of social and occupational impairment caused by the disability currently; 

	and the current Global Assessment of Functioning (GAF) scale score. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

6. Schedule the Veteran to undergo an appropriate VA skin examination for the service-connected fungal foot infection (to include onychomychosis). The claims folder and a copy of this remand must be made available to the examiner for review. All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders, including: 

	the percent of the entire body affected;

	the percent of exposed areas affected; and

	whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the appeal period (May 2006 onward). 

7. After the above development is completed, a VA examiner should review the file and provide an opinion as to the Veteran's ability to obtain and maintain substantially gainful employment in light of all of his service-connected disabilities. 

8. If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC). The case should then be returned to the Board, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his increased rating claims. 38 C.F.R. § 3.655 (2014). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


